 

[gmqs0mvivmgp000001.jpg]

Exhibit 10.3

2929 Seventh Street, Suite 100

 

Berkeley, California 94710

 

 

 

HAND DELIVERED

May 30, 2019

David Novack

39 Yorkshire Drive

Oakland, CA 94618

Re: Title Change

Dear David,

This letter confirms your new title of Senior Vice President, Operations
effective May 20, 2019.

Best regards,

/s/ Peggy Phillips

Peggy Phillips

Chair, Compensation Committee of the Board of Directors

CC: Personnel file and Payroll

 

Phone: 510-848-5100

Toll-Free: 877-848-5100

Fax: 510-848-1327

www.dynavax.com

 

--------------------------------------------------------------------------------

 

[gmqs0mvivmgp000001.jpg]

 

2929 Seventh Street, Suite 100

 

Berkeley, California 94710

 

 

 

HAND DELIVERED

May 30, 2019

David Novack

39 Yorkshire Drive

Oakland, CA 94618

Re: Monthly Stipend for Interim Appointment to The Shared Office of The
President

Dear David,

This letter confirms the monthly stipend of $6,500 associated with your interim
appointment to the shared Office of the President effective May 21, 2019.  The
monthly stipend will be paid on the last payroll cycle of each month for each
month (including partial months) that you serve in this interim capacity.  In
addition, the monthly stipend earnings will be included as income in the
calculation of your 2019 Annual Bonus award.  

On behalf of the Board of Directors, I want to personally thank you for
accepting this interim leadership role during this period of transition for
Dynavax.

Best regards,

/s/ Peggy Phillips

Peggy Phillips

Chair, Compensation Committee of the Board of Directors

CC: Personnel file and Payroll

Phone: 510-848-5100

Toll-Free: 877-848-5100

Fax: 510-848-1327

www.dynavax.com

 